Citation Nr: 1219781	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant is the mother of a deceased veteran (the Veteran) who had active service from June 1976 to October 1979.   

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the RO in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran died in April 2005; his remains were cremated in May 2005.

2.  The appellant's application for burial benefits was received by VA in October 2007, more than two years after the cremation of the Veteran's remains.


CONCLUSION OF LAW

The criteria for VA burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011); however, it is apparent that such notice is not required in this case since the benefits sought are authorized in Chapter 23 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the VCAA are relevant to a different Chapter of Title 38 and do not apply to benefits under Chapter 23).

Analysis of VA Burial Benefits

Certain burial benefits and reimbursement for burial expenses are available for claimants depending on the status of the eligible individual.  Thus, the status of the deceased veteran or other eligible individual must first be determined.  For example, if a veteran dies as a result of a service-connected disability or disabilities, a specific amount may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a).  In this case, there is no contention that the Veteran died as a result of a service-connected disability.  The death certificate lists the cause of death as severe chronic obstructive pulmonary disease due to or as a consequence of diabetes mellitus Type II.  During the Veteran's lifetime, service connection was established for only one disability - schizophrenia - which was not listed as a cause or contributory cause of death.  

Regarding veterans who did not die of service-connected disabilities, a sum not exceeding a $300 burial allowance is payable in the case of a deceased veteran who was, at the time of death, in actual receipt of, or but for the receipt of retirement pay, would have been entitled to receive, disability compensation, to such person as VA prescribes to cover the burial and funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1).

VA may pay, in addition to any amount paid under 38 U.S.C.A. § 2302, the cost of transportation of the deceased veteran for burial in a national cemetery.  Such payment shall not exceed the cost of transportation to the national cemetery nearest the veteran's last place of residence in which burial space is available.  38 U.S.C.A. § 2308.  The amount payable is subject to limitations.  38 C.F.R. § 3.1600(g); see also 38 C.F.R. §§ 3.1604, 3.1606 (2011).  If the veteran is eligible for a burial allowance due to disability compensation under 38 U.S.C.A. § 2302, and is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, a plot allowance not exceeding $150 may be paid as a plot or interment allowance.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 1.600(f)(1).

Regarding veterans who die in a VA facility, VA shall pay the actual cost, not to exceed $300, of the burial and funeral for a veteran that dies in a VA facility.  38 U.S.C.A. § 2303(a)(1)(A).  When such a death occurs in a State, VA shall transport the body to the place of burial in the same or any other State.  38 U.S.C.A. § 2303(a)(1)(B); see also 38 C.F.R. § 3.1605 (2011) (Death while traveling under prior authorization or while hospitalized by VA); 38 C.F.R. § 3.1606 (Transportation items).  A VA facility is a facility over which VA has direct jurisdiction; a Government facility for which VA contracts; and a public or private facility at which VA provides recreational activities for patients receiving care under section 1710.  38 U.S.C.A. § 1701(3).  For burial allowance purposes, the term hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care; admission/transfer to a non-VA facility for hospital care; admission/transfer to a nursing home; for nursing home care at the expense of the United States; or admission/transfer to a State nursing home for nursing home care with respect to which payment is authorized.  38 C.F.R. § 3.1600(c); see also 38 U.S.C.A. § 2303(a)(2); Melson v. Derwinski, 1 Vet. App. 334 (1991)(nursing home type care provided at home by relative under the auspices of the VA Home Based Health Care Program did not qualify as VA hospitalization, as private residence did not constitute either a VA facility or an non-VA institution providing "nursing home care" by persons duly licensed to provide such care; thus appellant was not entitled to burial benefits under those provisions when veteran died at home).  If the veteran is eligible for a burial allowance due to death in a VA facility under 38 U.S.C.A. § 2303, and is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, a plot allowance not exceeding $150 may be paid as a plot or interment allowance.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f)(1).

Regarding all veterans, claims for burial allowance may be executed by: (i) The funeral director, if entire bill or any balance is unpaid (if unpaid bill or the unpaid balance is less than the applicable statutory burial allowance, only the unpaid amount may be claimed by the funeral director); or (ii) The individual whose personal funds were used to pay burial, funeral, and transportation expenses; or (iii) The executor or administrator of the estate of the veteran or the estate of the person who paid the expenses of the veteran's burial or provided such services.  If no executor or administrator has been appointed, claim for the plot or interment allowance may be filed by a person designated by the State.  38 C.F.R. § 3.1601(a)(1).

Applications for payments under 38 U.S.C.A. § 2302 must be filed within two years after the burial of the veteran.  38 U.S.C.A. § 2304; see also 38 C.F.R. § 3.1601(a) 
(requiring that claims for reimbursement or direct payment of burial and funeral expenses under § 3.1600(b) and plot or interment allowance under § 3.1600(f) must be received by VA within two years after the permanent burial or cremation of the body).  This time limit does not apply to claims for service-connected burial allowance or for the cost of transporting a veteran's body to the place of burial when the veteran died while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).  If a claimant's application is incomplete at the time it is originally submitted, VA shall notify the applicant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, no allowance may be paid.  Id.

In this case, while the Veteran had a service-connected disability at the time of death, the appellant's claim for reimbursement of non-service-connected burial benefits was not timely filed, nor do any of the provisions exempting the two year filing date apply in this case.  Specifically, the Veteran died in April 2005, and his remains were cremated in May 2005.  The appellant did not file a claim for burial benefits until October 2007, more than two years after the cremation.  As noted above, the Veteran did not die of a service-connected disability.  The Board also notes that the Veteran did not die while hospitalized by VA.  The death certificate shows that the Veteran died at a non-VA facility.  

The appellant's essential contention is that the funeral home filed a claim for burial benefits with VA at the time of the funeral.  A review of the claims file reveals no such application, nor any application for burial benefits filed prior to the October 2007 claim on appeal.  Moreover, a review of the evidence received from the appellant contradicts the appellant's assertion as to the funeral home taking responsibility for filing for burial benefits.  A copy of the bill and statement from Fielden Funeral Home, signed by the appellant on May 2, 2005, reveals that she signed as the responsible party and she agreed that she was "assuming personal liability for the charges set forth in this Statement."  The Board also notes that the appellant wrote a letter to the RO in June 2005 inquiring about whether the Veteran's last compensation check should be returned or kept.  The appellant noted that the check would assist with paying the funeral bill, without indicating any intent to request burial benefits or referencing any application for burial benefits.  This indicates that the appellant did not believe there was a pending application for burial benefits with VA, or that any other party was responsible for the charges or for filing for VA benefits.  

The Board has considered whether the appellant's June 2005 letter itself could be interpreted as a claim for burial benefits; however, the Board finds that it does not meet the definition of a claim, either formal or informal.  A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).  

In this case, the appellant's incidental reference to the Veteran's last benefit check assisting with paying the funeral bills, in the context of an inquiry as to the appropriate procedure regarding whether the check should be returned or kept, is neither a formal or informal claim for burial benefits, as it does not indicate an intent to apply for any benefits, and it does not identify burial benefits as a benefit sought.  The United States Court of Appeals for Veterans Claims (the CAVC) held in Criswell v. Nicholson, 20 Vet. App. 501 (2006), that, while the law requires VA to give a sympathetic reading to a claimant's filings by determining all potential claims raised by the evidence, and applying all relevant laws and regulations, nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  Citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); also citing Brannon at 35 (VA is not required to conjure up issues that were not raised by the appellant). 

Although the appellant may have been unaware of the requirement that a claim for burial benefits be submitted within two years of the Veteran's permanent burial or cremation of the body, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991); Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, at 265.  In addition, government benefits can only be paid as authorized by Congress.  O.P.M. v. Richardson, 496 U.S. 434 (1990).  Congress has authorized the payment of burial benefits only when a claim is received within two years of the Veteran's permanent burial or cremation of the body.

In sum, entitlement to burial benefits is strictly prefaced on specific statutory and regulatory conditions.  The Board finds that such conditions have not been met in this case.  The appellant failed to file a timely request for burial benefits, and such benefits are not warranted.  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal for VA burial benefits is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


